                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

          Plaintiff,

v.                                      Case No. 18 CR 154

VAN L. MAYES,

          Defendant.

                  MOTION TO DISCLOSE IDENTITY OF
                  INFORMANT AND RELATED DISCOVERY


     COMES NOW the above named defendant, by his attorney, Robert

G. LeBell, moves the Court for an order compelling the government

to disclose the identity of the unnamed informant(s) and related

discovery,   consistent   with   Rule   501   of   the   Federal   Rules   of

Evidence and the Sixth and Fourteenth Amendments of the United

States Constitution.

     Dated at Milwaukee, Wisconsin, this 21st day of May, 2020.


                                  Respectfully submitted,

                                  /s/   Robert G. LeBell

                                  Robert G. LeBell, SBN: 01015710
                                  Attorney for Defendant
                                  1223 N. Prospect Avenue
                                  Milwaukee, WI 53202
                                  (414) 276-1233
                                  Fax: (414) 239-8565
                                  dorbell@ldm-law.com




     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 1 of 1 Document 73
